Title: From William Nekervis to Bernard Peyton, 14 March 1822
From: Nekervis, William
To: Peyton, Bernard


                        Dear Sir
                        
                            Farmers Bank of Virginia
                            14th March 1822.
                    The Board of Directors have instructed me to give notice, that when the note of Mr Jefferson for $4.000. discounted this day shall again become due, a curtailment of five hundred dollars will be required: the situation of business rendering it necessary, that a portion of the amount loaned by the Bank should be paid.I am very respectfully Your Obt Servt
                        Wm Nekervis
                    Cashr